­­­SPONSORED RESEARCH AGREEMENT THIS SPONSORED RESEARCH AGREEMENT (“Agreement”) is entered into on May 1, 2010 (the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, on behalf of its Irvine campus ("UCI") and Shrink Technologies, Inc., a California Corporation, with an office at 2038 Corte Del Nogal, Suite 110, Carlsbad, CA 92011, (“Sponsor”). RECITALS UCI, through the Henry Samueli School of Engineering, has valuable experience, skill, and ability in “Manufacturable, Shrinkable Plastic Microdevices for Biomedical Applications.” Sponsor desires to have UCI undertake a research project in accordance with the scope of work described in Exhibit A, “Statement of Work and Tasks” (the “Research”). Sponsor and The Regents of the University of California (“The Regents”) have entered into an agreement (the “Option”) whereby The Regents will forebear licensing certain patents (“Regents’ Patent Rights”) that Sponsor may need to practice any grant of rights under any License Agreement contemplated by this Agreement. The research program contemplated by this Agreement is of mutual interest and benefit to UCI and Sponsor, and will further UCI’s instructional and research objectives in a manner consistent with its status as a non-profit, tax exempt educational institution. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1. STATEMENT OF WORK.UCI agrees to perform the research project described in Exhibit A (“the Statement of Work and Tasks”), which Exhibit is incorporated herein.Access to work carried on in UCI’s laboratories in the course of the Research shall be entirely under the supervision, direction, and control of UCI personnel. UCI shall not contract any consultant or contractor (“Subcontractor”) to perform any portion of the Research without Sponsor’s prior written consent. 2. KEY PERSONNEL. (A) In addition to appropriate staffing levels necessary to complete the Research, the following individual is identified as a key personnel for the performance of the Research at UCI: Michelle Khine, Principal Investigator 3. PERIOD OF PERFORMANCE.This Agreement is effective for the period commencing on the Effective Date and continuing until the later of (a) three (3) years after the Effective Date, or (b)completion of the Research and may be extended only by written agreement of the parties.If, prior to the end of such three (3) year period, Sponsor agrees in writing to continue to sponsor the Research with a financial commitment substantially similar to that contained herein, then this Agreement shall continue for an additional period of up to three (3) years based on the level of Sponsor’s commitment. 4. REIMBURSEMENT OF COSTS.UCI shall be reimbursed by the Sponsor for all direct and indirect costs incurred in connection with the Research up to the amount of $632,051 in accordance with the budget attached as Exhibit B.While it is estimated that this amount is sufficient to conduct the Research, UCI may submit to the Sponsor a revised budget requesting additional funds.UCI shall not be obligated to expend funds in excess of those provided under this Agreement to conduct the Research. PAYMENT TERMS Sponsor shall advance the following amount (“Advance Payment”) upon submission of an invoice with reasonable detail from UCI at the time shown: Amount Due Date Due $20,000 Within five (5) days following the Effective Date During the project period, beginning on the ninetieth (90th) day subsequent to the execution of the Agreement, UCI shall invoice the Sponsor each three (3) months for actual costs incurred in the performance of the Research.
